Citation Nr: 1311453	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-25 945	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the docket.

The Veteran served on active duty from September 1954 to September 1957, and from December 1957 to June 1976.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012 and January 2013, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  

The appeal is, again, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The January 2013 remand was predicated on an inadequate June 2012 VA examination.  That examiner found that 3 of the Veteran's 8 service-connected disabilities resulted in "functional impairment for physical employment," but that the Veteran was still capable of engaging in sedentary employment.  The examiner did not indicate the extent to which the combined effect of all of the Veteran's service-connected disabilities affects his employability, nor did the examiner state whether or not the Veteran can engage in "substantially gainful employment" as contemplated by 38 C.F.R. § 4.16(b).  

The January 2013 remand directed that the June 2012 examiner clarify his opinion.  The examiner was specifically instructed to determine whether the combined effect of all of the Veteran's service-connected disabilities precludes him from engaging in substantially gainful employment, without regard to his age or nonservice-connected disabilities.  For the examiner's convenience, the remand provided the definition of "substantially gainful employment" as defined by the  VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7).  

The requested clarification was received in February 2013.  Review of the claims folder was noted.  The examiner found that the Veteran had "functional impairment for physical employment attributable only to" the service-connected lumbar spine disability, cervical spine disability, and coronary artery disease.  The examiner went on to find that the Veteran did not have "any physical impairment" from the service-connected diabetes, erectile dysfunction, or peripheral neuropathy.  He concluded that the "Veteran has no functional impairment for sedentary employment...."  

This is essentially the same conclusion reached by the examiner in June 2012.  Once again, he described the impact of the Veteran's service-connected disabilities in terms of "functional impairment," and failed to indicate the extent to which the combined effect of all of the Veteran's service-connected disabilities affects his employability.   The examiner also reiterated his previous finding that the Veteran was able to engage in "sedentary employment," despite being specifically instructed to comment on whether the Veteran could engage in "substantially gainful employment" as defined by the VA Adjudication Procedure Manual.  He also failed to provide a rationale for his opinion, despite being instructed to do so.  

As a result, the clarification is inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998)   (the Board errs as a matter of law when it fails to assure substantial compliance with remand orders).  Although the additional delay is regrettable, particularly in light of the fact that the matter has been advanced on the docket as a result of the Veteran's advanced age, the Board has no choice other than to order a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician who has not previously examined the Veteran.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies must be performed.

The examiner must determine whether the combined effect of all of the Veteran's service-connected disabilities precludes him from engaging in substantially gainful employment, without regard to his age or nonservice-connected disabilities.  The examiner must be advised that although VA regulations do not provide a definition of substantially gainful employment, VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  VA must review the claims file to ensure that the aforementioned development is appropriately carried out, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



